Name: 90/217/EEC: Council Decision of 25 April 1990 on financial aid from the Community for the eradication of African swine fever in Sardinia
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  environmental policy;  agricultural activity;  agricultural policy;  EU finance
 Date Published: 1990-05-08

 Avis juridique important|31990D021790/217/EEC: Council Decision of 25 April 1990 on financial aid from the Community for the eradication of African swine fever in Sardinia Official Journal L 116 , 08/05/1990 P. 0024 - 0026*****COUNCIL DECISION of 25 April 1990 on financial aid from the Community for the eradication of African swine fever in Sardinia (90/217/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas African swine fever appeared in Sardinia in 1978 and in Community has already provided for financial assistance to Italy under Council Decision 80/1097/EEC of 11 November 1980 on financial aid from the Community for the eradication of African swine fever in Sardinia (4), as last amended by Regulation (EEC) No 3768/85 (5); Whereas the continued presence of this disease prevents the free movement of live pigs, fresh pigmeat and certain pigmeat products; Whereas the final eradication of this disease constitutes an essential prerequisite for the establishment - with regard to trade in live pigs and pigmeat - of the internal market in the pig sector as well as for increasing the productivity of breeding and, consequently, improving the standard of living of persons engaged in this sector; Whereas the Italian Republic must present a new plan for the eradication of African swine fever within a period of five years; Whereas this eradication plan must include certain measures which ensure that the action taken is effective and a change in strategy; whereas adoption of these measures and their adaptation to developments in the situation must involve a procedure in which the Member States and the Commission are closely associated; Whereas the Member States should be kept regularly informed of the progress of the measures undertaken, HAS ADOPTED THIS DECISION: Article 1 The Italian Republic shall draw up a new plan for the eradication of African swine fever in Sardinia. Article 2 The plan referred to in Article 1 must provide for, apart from an indication of the organization that is to implement and coordinate it: 1. measures to eliminate outbreaks of African swine fever, and more particularly: (a) the immediate killing and destruction of all the animals of porcine species on those holdings: - where a clinical case of African swine fever is diagnosed, - which, as a result of an epizootiological investigation, can be considered as contaminated. Killing and destruction shall be effected in such a way as to avoid any danger of spreading the virus; (b) the cleansing and disinfection of, and elimination of insect and rodent pests from, the holdings referred to in the first indent of (a) after the elimination of the pigs; (c) immediate and adequate compensation for the owners of holdings whose pigs have been slaughtered in accordance with (a); (d) a delay for health reasons before restocking of holdings, the duration of such delay being at least one month after slaughter and the completion of the operations provided for in paragraph (b) for holdings operating in enclosed premises and at least three months for other holdings; (e) the gradual restocking of holdings by the prior introduction of 'sentinel' pigs, in which the absence of African swine fever antibodies has been checked prior to their entry into the holding and again one month later; (f) continous serological surveillance of holdings until they are fully restocked; (g) the establishment of a protection zone with a radius of at least three kilometres when a clinical case as referred to in the first indent of (a) has been diagnosed. The zone must be established for at least 30 days. Swine may not leave the holdings on which they are kept during the first 15 days. Between the 15th and 30th day, the pigs may leave the holding only in order to be transported under official supervision directly to a slaughterhouse for immediate slaughter. Such transport may be authorized by the competent authority only after the official veterinarian has carried out an examination of all swine on the holding and confirmed that none of the swine may be suspected of being infected with African swine fever; 2. measures for the surveillance and protection of pig farms, and in particular: (a) serological testing by representative samples from all pig farms in each province beginning in the Nuoro province. However, the following rules shall apply in the special cases described below: - in the case of breeding farms, multiplication farms or mixed closed circuit farms, all breeding sows and young sows intended for breeding must be subjected to serological investigation at regular intervals, - in the case of mixed farms receiving pigs from external sources, if no clear separation exists between the breeding and the pig fattening unit, all the pigs on the holding must be subjected to serological investigation at regular intervals; (b) systematic serological investigation on all farms where one or more animals have reacted positively to the serological test provided for in (a) and the continuation of this investigation until all positive animals have been detected and eliminated; (c) an epizootical investigation to identify the holdings on which pigs reacting postively to serological tests originate or may have had contact and systematic serological investigation on such holdings; (d) a serological screening (pre-movement test) of all pigs being moved for breeding and fattening; (e) serological testing by sampling of pigs at the time of their slaughter; (f) elimination by slaughter and destruction of all animals reacting positively to serological tests following measures provided for in (a) to (d); (g) immediate and adequate compensation for owners of pigs slaughtered and destroyed in accordance with (f); (h) laboratory testing of representative samples from slaughtered wild pigs; 3. measures for identification of pigs and registration of pig farms, and in particular: (a) the establishment of a system identifying all pigs in Sardinia so that the province and holding of origin can be traced at any time; (b) the registration of all holdings engaged in pig farming in Sardinia, specifying the type of production, the size of their stock, entries of pigs to the holding and their origin, exit of pigs and their destination; 4. measures to construct facilities for sanitary control, identification and bleeding of pigs kept mainly in the free grazing areas. Article 3 The Commission shall examine the plan drawn up by the Italian authorities in order to ascertain whether it meets the conditions for its approval or whether it should be amended in any way. The plan, including any amendments to it, shall be approved in accordance with the procedure provided for in Article 9. Article 4 The measure provided for in this Decision shall qualify for financial aid from the Community. Article 5 1. Community financial assistance shall be granted for a period of five years from the date fixed by the Commission in its decision approving the plan referred to in Article 1. 2. The estimated assistance to be charged to the Community budget under the chapter covering expenditure relating to agriculture shall be ECU 9 million for the duration of the period provided for in paragraph 1. Article 6 1. On condition that all the measures laid down are applied and are in compliance with the plan approved by the Commission pursuant to Article 3, the expenditure incurred by Italy - pursuant to Article 2 (1) (a), (b), (c), (e) and (f), and (2), - pursuant to Article 2 (3) and (4), shall qualify for Community financial aid within the limits laid down in Article 5. 2. The Community shall refund 50 % of the expenditure referred to in the first indent of paragraph 1 and 30 % of the expenditure referred to in the second indent of paragraph 1. 3. Detailed rules for the application of this Article shall be adopted, as required, in accordance with the procedure laid down in Article 9. Article 7 1. Applications for payment shall relate to expenditure incurred by Italy during the calendar year and shall be submitted to the Commission before 1 July of the following year. 2. The Commission shall decide on the aid provided for under this Decision after consulting the committee referred to in Article 9. 3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 9. Article 8 Articles 8 and 9 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (1), as last amended by Regulation (EEC) No 2048/88 (2), shall apply mutatis mutandis. Article 9 1. Where the procedure laid down in this Article is to be followed, matters shall without delay be referred by the chairman, either on his own initiative or at the request of the representative of a Member State, to the Standing Veterinary Committee (hereinafter called 'the committee') set up by Decision 68/361/EEC (3). 2. Within the committee, the votes of the Member States shall be weighted as provided for in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft within a time limit the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority of 54 votes. 4. The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the committee. 5. If the measures envisaged are not in accordance with the opinion of the committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. If, on the expirty of three months from the date of referral to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission. Article 10 1. The Commission shall carry out, working together with the competent national authorities, regular on-the-spot checks to esure that the eradication plan is being applied. The Commission shall inform the Member States within the committee of developments regularly, at least once a year, in the light of the information provided by the Italian authorities, who shall submit a progress report to the Commission together with the applications for payment and any reports from experts who, acting on behalf of the Community and appointed by the Commission have made on-the-spot visits. 2. Should the eradication plan require amendment in the course of its execution, a new decision approving it shall be taken in accordance with the procedure laid down in Article 9. Article 11 This Decision is addressed to the Italian Republic. Done at Brussels, 25 April 1990. For the Council The President M. O'KENNEDY (1) OJ No C 327, 30. 12. 1989, p. 54. (2) OJ No C 113, 7. 5. 1990. (3) OJ No C 62, 12. 3. 1990, p. 43. (4) OJ No L 325, 1. 12. 1980, p. 8. (5) OJ No L 362, 31. 12. 1985, p. 8. (1) OJ No L 94, 28. 4. 1970, p. 13. (2) OJ No L 185, 15. 7. 1988, p. 1. (3) OJ No L 255, 18. 10. 1968, p. 23.